Title: To Thomas Jefferson from William Wilson, 9 November 1805
From: Wilson, William
To: Jefferson, Thomas


                  
                     Sir, 
                     Baltimore 9th Novemr. 1805
                  
                  By the arrival of the Ship Restitution Captn. Darby from St. Petersburg, we this day received the enclosed under cover from L Harris Esqr., who advises that Captn. Darby has under his charge a small Packet of Books to be forwarded to you, as soon as they are delivered to us, we shall send them by the stage—
                  With Sentiments of sincere esteem we are Sir Your Most Obt Servts
                  
                     Wm. Wilson & Sons 
                     
                  
               